The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on August 29, 2019, which may be
different from its entry on the record.



 IT IS SO ORDERED.

 Dated: August 29, 2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                                )        Case No. 17-17361
                                                      )
RICHARD M. OSBORNE,                                   )        Chapter 7
                                                      )
         Debtor.                                      )        Judge Arthur I. Harris

             ORDER AUTHORIZING THE TRUSTEE TO EMPLOY
     AG REAL ESTATE GROUP, INC. AND ERIC M. SILVER AS REALTOR AND
          PROPERTY MANAGER, NUNC PRO TUNC TO AUGUST 1, 2019

         This matter is before the Court on the Application of the Trustee [Doc. No. 552], as

supplemented by the Supplement to the same [Doc. 554] (together, the “Application”) 1 to

employ Ag Real Estate Group, Inc. and Eric M. Silver (together, “Ag”) as realtor and property

manager of the Properties.

         Upon consideration thereof, the Court finds such Application to be well taken, that Ag is

a disinterested person, is qualified to act as realtor and property manager of the Properties, and


1
 Capitalized terms not otherwise defined herein shall have the meanings given to them in the
Application.


                                                      1

17-17361-aih       Doc 589      FILED 08/29/19        ENTERED 08/29/19 14:59:50               Page 1 of 26
that authorizing Ag to serve as realtor and property manager of the Properties would be in the

best interest of the Debtor’s estate.

        IT IS THEREFORE ORDERED that the Trustee’s Application is hereby approved and

granted as set forth in this Order;

        IT IS THEREFORE FURTHER ORDERED, that Ag is hereby authorized to serve as

broker and property manager of the Properties in this case effective as of August 1, 2019;

however, for the avoidance of doubt, Ag shall only collect rents with respect to any of the

Properties that have been abandoned by the estate (and which are the subject of unexpired

contracts and/or executory leases);

        IT IS FURTHER ORDERED that additional parcels of real property shall be

automatically added to the definition of Properties subject to this Order five days after the

Trustee files with the Court a Notice of Additional Properties Subject to Ag Agreement; and

        IT IS FURTHER ORDERED that the property management services to be provided by

Ag shall be governed by the Management Agreement attached as Exhibit 1 hereto.

        IT IS SO ORDERED.

                                             # # #

Submitted by,

Patrick R. Akers (0095985)
VORYS, SATER, SEYMOUR AND PEASE LLP
200 Public Square, Suite 1400
Cleveland, Ohio 44114
(216) 479-6100
(216) 479-6060 (facsimile)
dtparobek@vorys.com
eowoyt@vorys.com
cmbrosius@vorys.com
prakers@vorys.com

Counsel for the Interim Trustee



                                               2

17-17361-aih     Doc 589      FILED 08/29/19    ENTERED 08/29/19 14:59:50          Page 2 of 26
Copies sent via electronic mail on the attached service list.




                                                  3

17-17361-aih     Doc 589     FILED 08/29/19       ENTERED 08/29/19 14:59:50   Page 3 of 26
                                       SERVICE LIST

Patrick R. Akers on behalf of Trustee Kari B. Coniglio
prakers@vorys.com

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov

Richard M. Bain on behalf of Interested Party Zachary B Burkons
rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
cmbrosius@vorys.com, mdwalkuski@vorys.com

Kari B. Coniglio
kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
bjfarkas@vorys.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com




                                               4

17-17361-aih    Doc 589     FILED 08/29/19      ENTERED 08/29/19 14:59:50     Page 4 of 26
Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Plaintiff Home Savings Bank
mgazda@hendersoncovington.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The
Home Savings & Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
mhamed@kushnerhamed.com, kgross@kushnerhamed.com

Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
hheberlein@bdblaw.com, vgum@bdblaw.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Dennis J. Kaselak on behalf of Defendant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
coachhouses Unit Owners' Association, Inc.
bankruptcy@kamancus.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Drew T. Parobek on behalf of Trustee Kari B. Coniglio
dtparobek@vorys.com, mdwalkuski@vorys.com



                                               5

17-17361-aih    Doc 589    FILED 08/29/19      ENTERED 08/29/19 14:59:50         Page 5 of 26
Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
tpycraft@ccj.com, bowman@ccj.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Cross-Claimant Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Defendant Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, grichards@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Richard J. Thomas on behalf of Plaintiff Home Savings Bank
rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com




                                               6

17-17361-aih    Doc 589     FILED 08/29/19      ENTERED 08/29/19 14:59:50      Page 6 of 26
Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Debtor Richard M. Osborne
Leslie@Wargo-Law.com

Leslie E. Wargo on behalf of Spec. Counsel Leslie E Wargo
Leslie@Wargo-Law.com

Elia O. Woyt on behalf of Trustee Kari B. Coniglio
eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




                                               7

17-17361-aih    Doc 589     FILED 08/29/19      ENTERED 08/29/19 14:59:50    Page 7 of 26
                                    EXHIBIT 1




                                          8

17-17361-aih   Doc 589   FILED 08/29/19   ENTERED 08/29/19 14:59:50   Page 8 of 26
                                                 Management
                                                 Agreement
   For Property located at – See attached Schedule “A” – PROPERTY LIST

   Beginning Upon the issuance of a Court Order approving this agreement (likely August 2019) and ending
   upon the earlier of July 31, 2021, or notice (as outlined herein) of termination by either party.



           OWNER x _____________                                     AGENT x____________


             FOR OWNER: Kari B. Coniglio, Chapter 7
                         Trustee

                        AGENT: Ag Real Estate Group, Inc.




   Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 1 of 18


17-17361-aih             Doc 589              FILED 08/29/19     ENTERED 08/29/19 14:59:50     Page 9 of 26
    This Agreement is made this ____ day of _________, 2019 by and between Kari B. Coniglio (for
    "Owner") and Ag Real Estate Group, Inc. (the "Agent").


    Section 1 APPOINTMENT OF MANAGING AGENT

                 1.1 APPOINTMENT AND ACCEPTANCE
                          Owner hereby appoints Agent as sole and exclusive Agent of Owner to lease and manage
                 the property described in paragraph 1.2 upon the terms and conditions provided herein. Agent
                 accepts the appointment and agrees to furnish the services of its organization for the leasing and
                 management of the Premises, as hereinafter defined; and Owner agrees to pay all expenses in
                 connection with those services. Owner and Agent agree that Agent may choose to refer leasing
                 responsibilities to another broker/agent.

                 1.2 DESCRIPTION OF PREMISES
                           The property to be managed by Agent under this Agreement (the "Premises") is known as
                 - See attached Schedule “A” – PROPERTY LIST – subject to change from time to time.
                 Agent shall only collect rents with respect to any of the Premises that have been
                 abandoned by the estate (and which are the subject of unexpired contracts and/or
                 executory leases) (the “Abandoned Premises”) and the terms and conditions of this
                 Agreement relating to any action other than collection of the rent is not applicable to the
                 Abandoned Premises. The Abandoned Premises are identified on Schedule “A” with the
                 notation “Abandoned Premises” next to the address of the Premises.

                 1.3 TERM
                           The term of this Agreement shall be for an initial period of 2 years (the "initial term")
                 from the 1st day following receipt of the court order approving this agreement, to and including
                 the 31st day of July, 2021, and thereafter shall be automatically renewed from month to month
                 unless terminated as provided in sections 21 or 27 herein. Each of said one-month renewal periods
                 is referred to as a "monthly term".

                 1.4 MANAGEMENT OFFICE
                       Owner shall not provide on-site space for a management office.

                 1.5 INTENTIONALLY DELETED

    Section 2 BANK ACCOUNTS

                            The various bank accounts established under this Agreement shall at all times be
                 established in Owner's name but under Agent's control. Agent's and Owner’s designees shall be
                 the only parties authorized to draw upon such accounts. No amounts deposited in any accounts
                 established under this Agreement shall in any event be commingled with any other funds of
                 Agent, other than a nominal opening balance which may be required by the depository institution.
                 Owner hereby directs Agent to consolidate funds from all properties on Schedule “A” into 1
                 operating account. Owner and Agent agree that the bank accounts shall be established at
                 Huntington Bank or other bank so designated by Agent as the bank where Agent has the majority
                 of its client accounts. Owner shall have online access to information in all bank accounts at all
                 times.

                 2.1 OPERATING (AND/OR) RESERVE ACCOUNT(S)
                           Agent and Owner shall establish a minimum balance to be kept in the operating accounts,
                 subject to availability of surplus cash. As often as Owner wishes, Agent shall disburse to Owner
                 all funds exceeding the agreed upon minimum operating account balance and will not maintain
                 any type of separate reserve account.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 2 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50              Page 10 of 26
                 2.1.1 INITIAL DEPOSIT AND CONTINGENCY RESERVE
                           Immediately upon commencement of this Agreement, Owner shall remit to Agent the
                 sum of “to be determined upon mutual agreement of Agent and Owner” to be deposited in the
                 Operating Account as an initial deposit representing the estimated disbursements to be made in the
                 first month following the commencement of this Agreement. Owner agrees to maintain a mutually
                 agreeable amount in the account at all times to enable Agent to pay the obligations of Owner
                 under this Agreement as they become due. Owner and Agent shall review the amount of the
                 contingency reserve from time to time and shall agree in writing on a new contingency reserve
                 amount when such is required. Agent shall not be obligated to advance any of his own funds to
                 facilitate the operation and/or management of the properties.

                 2.2 SECURITY DEPOSIT ACCOUNT
                           Agent shall, if required by law, maintain a separate interest-bearing account for tenant
                 security deposits. Such account shall be maintained in accordance with applicable state or local
                 laws, if any. Owner and Agent agree that Agent received no security deposit funds from Owner.

                 2.3 FIDELITY BOND
                          Upon written request of Owner to Agent, Agent shall obtain a fidelity bond in the amount
                 of “to be determined upon mutual agreement of Agent and Owner following Owner’s written
                 request to Agent” with a company determined by Agent. All costs associated with obtaining and
                 maintaining such bond shall be paid for by Owner.

    Section 3 COLLECTION OF RENTS AND OTHER RECEIPTS

                 3.1 AGENT'S AUTHORITY
                         Agent shall collect (and give receipts for, if necessary) all rents, charges and other
                 amounts receivable on Owner's account in connection with the management and operation of the
                 Premises. Such receipts (except tenants' security deposits, which shall be handled as specified in
                 paragraphs 2.2 and 3.3 hereof; and special charges, which shall be handled as specified in
                 paragraph 3.2 hereof) shall be deposited in the Operating Account maintained by Agent for the
                 Premises.

                 3.2 SPECIAL CHARGES
                        THIS SECTION INTENTIONALLY DELETED.

                 3.3 SECURITY DEPOSITS
                           Agent shall collect, deposit, and disburse tenants' security deposits in accordance with the
                 terms of each tenant's lease and applicable law. In fairness to residential tenants, Owner hereby
                 authorizes Agent to properly disburse Security Deposits from the operating funds (when due),
                 even though Owner has not tendered security deposit funds to Agent. Agent shall pay tenants
                 interest upon such security deposits only if required by law to do so. Subject to the availability of
                 funds, Agent shall comply with all applicable state or local laws concerning the responsibility for
                 security deposits and interest, if any.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 3 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                Page 11 of 26
    Section 4 DISBURSEMENTS FROM OPERATING (AND/OR) RESERVE ACCOUNT(S)

                 4.1 OPERATING EXPENSES
                          From the Operating Account, Agent is hereby authorized to pay or reimburse itself for all
                 expenses and costs of operating the Premises and for all other sums due Agent under this
                 Agreement, including Agent's compensation under section 17. Owner hereby acknowledges that
                 operating expenses (including Agent’s fees) will be disbursed prior to payment of debt service (if
                 any) and real estate taxes. In the event that there are insufficient funds available for the payment
                 of debt service and real estate taxes, those expenses will remain unpaid until there are sufficient
                 funds available.

                 4.2 DEBT SERVICE
                           Owner shall give Agent advance written notice of at least 30 days if Owner desires Agent
                 to make any additional monthly or recurring payments (such as mortgage indebtedness, general
                 taxes, or special assessments, or fire, steam boiler, or other insurance premiums) out of the
                 proceeds from the Premises. If Owner notifies Agent to make such payments after the beginning
                 of the term of this Agreement, Agent shall have the authority to name a new minimum operating
                 reserve amount pursuant to paragraph 2.1.1 of this Agreement, and Owner shall maintain this new
                 amount at all times in the Operating Account.

                 4.3 NET PROCEEDS
                           To the extent that funds are available, and after maintaining the cash minimum operating
                 reserve amount as specified in paragraph 2.1.1, Agent shall transmit cash balances to Owner
                 periodically, as follows: Quarterly, or approximately every 90 days. Such periodic cash balances
                 shall be remitted to the following person(s) attention at the address shown:

                 Kari B. Coniglio, Chapter 7 Trustee
                 200 Public Square, Suite 1400
                 Cleveland, OH 44114
                 _________________________________________________________________


    Section 5 AGENT NOT REQUIRED TO ADVANCE FUNDS

                          In the event that the balance in the Operating Account is at any time insufficient to pay
                 disbursements due and payable under paragraphs 4.1 and 4.2 above, Owner shall, immediately
                 upon notice from Agent to Owner, remit to Agent sufficient funds to cover the deficiency and
                 replenish the contingency reserve. In no event shall Agent be required to use its own funds to pay
                 such disbursements. Nor shall Agent be required to advance any monies to Owner, to the Security
                 Deposit Account, or to the Operating Account.

                                    If Agent elects to advance any money in connection with the Premises to pay
                 any expenses for Owner, such advance shall be considered a loan subject to repayment
                 (withoutinterest), and Owner hereby agrees to reimburse Agent, as provided in paragraph 17.7,
                 and hereby authorizes Agent to deduct such amounts from any monies due Owner.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 4 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50               Page 12 of 26
    Section 6 FINANCIAL AND OTHER REPORTS

                     By the 30th day following the end of a fiscal quarter (April 30th, July 31st, October 31st,
             January 31st), Agent shall furnish Owner with only the following:
                       Statement of cash receipts and disbursements from the operation of the Premises
                           during the previous quarter
                       Delinquency Report
                       Check Register
                       Fully reconciled Bank Statements

                       In addition, Agent shall, on a mutually acceptable schedule, prepare and submit to
                  Owner such other reports as are agreed on by both parties at an additional expense. Owner’s
                  CPA shall prepare, at Owner’s expense, tax returns and any and all financial statements
                  Owner requests or requires other than the statement of receipts and disbursements as
                  described above.

             6.1 OWNER'S RIGHT TO AUDIT
                      Owner’s CPA shall have the right (not more than 6 times per calendar year) to perform
             periodic audits of all applicable accounts managed by Agent, and all costs of such audit(s) shall be
             paid by Owner.

    Section 7 ADVERTISING

                      Agent is authorized to exclusively list the Premises for rent. Advertising may include,
             but not be limited to: periodicals, signs, plans, internet web sites, brochures, or displays, or such
             other means as Agent may deem proper and advisable. Agent is authorized to place signs on the
             Premises advertising the Premises for rent, provided such signs comply with applicable laws. The
             direct cost of such advertising shall be paid out of the Operating Account. All advertising shall
             make clear that Agent is the manager and NOT the Owner of the Premises.

    Section 8 LEASING AND RENTING – subject to separate LISTING AGREEMENT

             8.1 AGENT'S AUTHORITY TO LEASE PREMISES
                       Agent shall use reasonable efforts to keep the Premises rented by procuring tenants for
             the Premises. Agent is authorized to negotiate, prepare, and execute (upon written approval) all
             leases, including all renewals and extensions of leases (and expansions of space in the Premises, if
             applicable) and to cancel and modify existing leases. Agent shall execute all leases as agent for the
             Owner. All costs of leasing shall be paid out of the Operating Account. No lease shall be in excess
             of 2 year(s) without written approval by Owner. The form of the lease shall be provided by Owner
             to Agent.

             8.2 NO OTHER RENTAL AGENT
                      During the term of this Agreement, Owner shall not authorize any other person, firm, or
             corporation to negotiate or act as leasing or rental agent with respect to any leases for space in the
             Premises. Owner agrees to promptly forward all inquiries about leases to Agent.

             8.3 RENTAL RATES
                       Upon written consent and approval of Owner, Agent is authorized to establish and change
             or revise all rents, fees, or deposits, and any other charges chargeable with respect to the Premises.

                  8.4 ENFORCEMENT OF LEASES
                               Agent is authorized to institute, in Owner's name, all legal actions or proceedings for the
                  enforcement of any lease term, for the collection of rent or other income from the Premises, or for
                  the evicting or dispossessing of tenants or other persons from the Premises. Agent is authorized to
                  sign and serve such notices as Agent deems necessary for lease enforcement, including the
                  collection of rent or other income. Agent is authorized, when expedient, to settle, compromise, and
                  release such legal actions or suits or reinstate such tenancies. Any monies for such settlements
    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 5 of 18


17-17361-aih       Doc 589         FILED 08/29/19             ENTERED 08/29/19 14:59:50                     Page 13 of 26
                 paid out by Agent shall not exceed $500.00 (five hundred dollars) without prior approval by
                 Owner. Attorneys' fees, filing fees, court costs, and other necessary expenses incurred in
                 connection with such actions and not recovered from tenants shall be paid out of the Operating
                 Account or reimbursed directly to Agent by Owner. With prior approval of Owner as to timing
                 and selection of counsel, Agent may engage counsel on Owner’s behalf to handle such litigation.

    Section 9 EMPLOYEES

                 9.1 AGENT'S AUTHORITY TO HIRE
                           Agent is authorized to hire, supervise, discharge, and pay all contractors, vendors or other
                 personnel necessary in the management, maintenance, and operation of the Premises. Employees
                 shall be deemed employees of the Agent and not Owner, and Agent shall not be liable to Owner or
                 others for any act or omission on the part of such employees unless Agent had prior knowledge of
                 acts of the employee that could be deemed grossly negligent, willful misconduct, wanton, and
                 reckless.

                 9.2 OWNER PAYS EMPLOYEE EXPENSES
                       Agent has no authority to hire any employees to work on the payroll of Owner.

                 9.3 AGENT'S AUTHORITY TO FILE RETURNS
                          Owner’s CPA shall have sole responsibility to file any and all tax returns at Owner’s
                 expense.

                 9.4 WORKERS' COMPENSATION INSURANCE
                        Agent has no authority to hire any employees to work on the payroll of Owner, therefore
                 Owner will not need to participate in the State of Ohio Worker’s Compensation program.

                 9.5 HOLD HARMLESS, LABOR LAWS
                        Agent has no authority to hire any employees to work on the payroll of Owner, therefore
                 Owner will not have exposure to issues relating to Labor Laws.

    Section 10 MAINTENANCE AND REPAIR

                           Agent is authorized to make or cause to be made, through contracted services or
                 otherwise, all ordinary repairs and replacements reasonably necessary to preserve the Premises in
                 its present condition and for the operating efficiency of the Premises, and all alterations required to
                 comply with lease requirements, governmental regulations, or insurance requirements. Agent is
                 also authorized to decorate the Premises and to purchase or rent, on Owner's behalf, all equipment,
                 tools, appliances, materials, supplies, uniforms, and other items necessary for the management,
                 maintenance, or operation of the Premises. Such maintenance and decorating expenses shall be
                 paid out of the Operating (and/or) Reserve Account(s).

                 10.1 APPROVAL FOR EXCEPTIONAL MAINTENANCE EXPENSE
                           The expense to be incurred for any one item of maintenance, alteration, refurbishing, or
                 repair shall not exceed the sum of $1,000 (One Thousand Dollars), unless such expense is
                 specifically authorized by Owner, or is incurred under such circumstances as Agent shall
                 reasonably deem to be an emergency. In an emergency where repairs are immediately necessary
                 for the preservation and safety of the Premises, or to avoid the suspension of any essential service
                 to the Premises, or to avoid danger to life or property, or to comply with federal, state, or local
                 law, such emergency repairs shall be made by Agent at Owner's expense without prior approval.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 6 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                 Page 14 of 26
                 10.2 APPROVAL FOR ROUTINE MAINTENANCE EXPENSES
                         Owner and agent agree that there are several general classifications of typical property
                 maintenance that are likely to occur, as described below:
                               RECURRING SCHEDULED MAINTENANCE: These are tasks that may be
                                   contracted for on a recurring basis, such as grass cutting, snow plowing, etc.
                                   Agent will seek proposals for recurring maintenance task and review the
                                   proposals with Owner prior to contracting for such services. Agent welcomes
                                   input from Owner on preferred contractors to be included on bid lists.
                               NON-RECURRING MAINTENANCE: These are tasks that are reasonably
                                   expected to occur but not necessarily on a regular or scheduled basis, such as
                                   unstopping a plugged up drain, minor repair to a door or window, etc. Agent
                                   will likely dispatch a “handy-man” or “semi-skilled” tradesman to address these
                                   tasks and will not likely seek proposals or estimates for this work. Agent will
                                   not likely review these repairs with Owner prior to their completion. In the
                                   event that Agent dispatches an independent contractor, Agent will process the
                                   independent contractor’s invoice for payment from the operating account of
                                   Owner. In the event that Agent dispatches a maintenance person who is a
                                   direct employee of Agent, the cost for such a service call will be a $50 service
                                   charge plus $50/hour for the time spent on the task, during business hours and
                                   $100/hour after hours and on weekends. Agent shall use its reasonable business
                                   judgment to dispatch the contractor, tradesman or handyman who will provide
                                   quality services at commercially reasonable rates to the benefit of Owner.
                                   These rates are subject to change by mutual agreement.
                               MAINTENANCE AND REPAIR REQUIRING SKILLED TRADESMEN
                                   Agent and Owner agree that certain repairs and maintenance tasks will be
                                   performed by licensed tradesmen, i.e. furnace and other life/safety repairs.
                                   Agent welcomes input from Owner on preferred contractors to be included on
                                   bid lists and approved contractor lists.

    Section 11 CONTRACTS, UTILITIES AND SERVICES

                           Agent is authorized to negotiate contracts for nonrecurring items or expenses, not to
                 exceed $1,000 (One Thousand dollars) unless approved by Owner, and to enter into agreements in
                 Owner's name for all necessary repairs, maintenance, minor alterations, and utility services. Agent
                 shall, in Owner's name and at Owner's expense, make contracts on Owner's behalf for electricity,
                 gas, telephone, fuel, or water, and such other services as Agent shall deem necessary or prudent
                 for the operation of the Premises. All utility deposits shall be the Owner's responsibility, except
                 that Agent may pay same from the Operating Account if such funds are available.

    Section 12 RELATIONSHIP OF AGENT TO OWNER

                           The relationship of the parties to this Agreement shall be that of Principal and Agent, and
                 all duties to be performed by Agent under this Agreement shall be for and on behalf of Owner, in
                 Owner's name, and for Owner's account. In taking any action under this Agreement, Agent shall
                 act only as Agent for Owner, and nothing in this Agreement shall be construed as creating a
                 partnership, joint venture, or any other relationship between the parties to this Agreement except
                 that of Principal and Agent, or as requiring Agent to bear any portion of losses arising out of or
                 connected with the ownership or operation of the Premises. Nor shall Agent at any time during the
                 period of this Agreement be considered a direct employee of Owner. Neither party shall have the
                 power to bind or obligate the other except as expressly set forth in this Agreement, except that
                 Agent is authorized to act with such additional authority and power as may be necessary to carry
                 out the spirit and intent of this Agreement. Agent is not expected to devote his full time attention
                 or energy to the Premises and is free to pursue any and all other endeavors without restriction or
                 limitation.



    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 7 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                Page 15 of 26
    Section 13 SAVE HARMLESS

                          Owner shall indemnify, defend, and save Agent harmless from all loss, damage, cost,
                 expense (including attorneys' fees), liability, or claims for personal injury or property damage
                 incurred or occurring in, on, or about the Premises, so long as Agent has not acted in a manner that
                 can be deemed to be to grossly negligent, willful misconduct, wanton and reckless.

    Section 14 LIABILITY INSURANCE

                           Owner shall obtain and keep in force adequate insurance against physical damage (e.g.,
                 fire with extended coverage endorsement, boiler and machinery, etc.) and against liability for loss,
                 damage, or injury to property or persons which might arise out of the occupancy, management,
                 operation, or maintenance of the Premises. Agent will support Owner’s efforts in this regard. The
                 amounts and types of insurance shall be acceptable to both Owner and Agent, and any deductible
                 required under such insurance policies shall be Owner's expense. Agent shall be covered as an
                 additional insured and property manager on all liability insurance maintained with respect to the
                 Premises. Liability insurance shall be adequate to protect the interests of both Owner and Agent
                 and in form, substance, and amounts reasonably satisfactory to Agent. Owner agrees to furnish
                 Agent with certificates evidencing such insurance or with duplicate copies of such policies within
                 15 (fifteen) days of the execution of this Agreement. If Owner fails to do so, Agent may, but shall
                 not be obligated to, place said insurance and charge the cost thereof to the Operating Account.
                 Said policies shall provide that notice of default or cancellation shall be sent to Agent as well as
                 Owner and shall require a minimum of 30 days' written notice to Agent before any cancellation of
                 or changes to said policies.


    Section 15 AGENT ASSUMES NO LIABILITY

                          Agent assumes no liability whatsoever for any acts or omissions of Owner, or any
                 previous owners of the Premises, or any previous management or other agent of either. Agent
                 assumes no liability for any failure of or default by any tenant in the payment of any rent or other
                 charges due Owner or in the performance of any obligations owed by any tenant to Owner
                 pursuant to any lease or otherwise. Nor does Agent assume any liability for previously unknown
                 violations of environmental or other regulations which may become known during the period this
                 Agreement is in effect. Any such regulatory violations or hazards discovered by Agent shall be
                 brought to the attention of Owner in writing, and Owner shall promptly cure them.

    Section 16 OWNER RESPONSIBLE FOR ALL EXPENSES OF LITIGATION

                           Owner shall pay all expenses incurred by Agent, including, but not limited to, reasonable
                 attorneys' fees and Agent's costs and time, and any liability, fines, penalties or the like, in
                 connection with any claim, proceeding, or suit involving an alleged violation by Agent or Owner,
                 or both, of any law pertaining to fair employment, fair credit reporting, environmental protection,
                 rent control, taxes, or fair housing, including, but not limited to, any law prohibiting or making
                 illegal discrimination on the basis of race, sex, creed, color, religion, national origin, or mental or
                 physical handicap, provided, however, that Owner shall not be responsible to Agent for any such
                 expenses in the event Agent is finally adjudged to have personally, and not in a representative
                 capacity, violated any such law. Nothing contained in this Agreement shall obligate Agent to
                 employ legal counsel to represent Owner in any such proceeding or suit. In the event that counsel
                 is employed to represent Owner, Owner shall have the right to approve of such counsel.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 8 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                  Page 16 of 26
                 16.1 FEES FOR LEGAL ADVICE

                          Owner shall pay reasonable expenses incurred by Agent in obtaining legal advice
                 regarding compliance with any law affecting the Premises or activities related to them. If such
                 expenditure also benefits others for whom Agent in this Agreement acts in a similar capacity,
                 Owner agrees to pay an apportioned amount of such expense. In the event that counsel is
                 employed to represent Owner, Owner shall have the right to approve of such counsel.

    Section 17 AGENT'S COMPENSATION AND EXPENSES

                          As compensation for the services provided by Agent under this Agreement (and exclusive
                 of reimbursement of expenses to which Agent is entitled hereunder), Owner shall pay Agent as
                 follows:

                 17.1 FOR MANAGEMENT SERVICES

    For the PROPERTY MANAGEMENT services, we seek the following compensation terms:
            One-Time Startup Fees:
                 o $150 per tenant, for properties that are occupied (review leases and data entry into property mgt /
                    accounting system)
                 o $100 per parcel, for properties that are vacant and/or unimproved

                Management Fees:
                    o Residential Properties
                                 $100 per tenant per month
                                 New tenant lease – fee equal to 1 month rent. (Once we view the properties, we may
                                  suggest that the Trustee list the vacant units with a broker who specializes in finding
                                  residential tenants, with the leasing fee paid to the outside broker. Note that there is not
                                  a duplication of fees in this case)
                                 Lease Renewal - $200 administrative fee
                                 $50 per vacant residential or commercial unit per month (not applicable to vacant land)
                                 Evictions – $250 plus actual court costs and legal fees
                                 Repairs / Tenant Make Ready Work – Agent shall not markup any work which costs
                                  $1,000.00 (One Thousand Dollars) or less. Administration and oversight of any work
                                  that costs more than $1,000.00 shall be considered outside the scope of this agreement
                                  and subject to separate agreement between Owner and Agent at the time that the work
                                  becomes necessary.
                                 Management company to retain late fees collected (NOT late rent; only the late fees- in
                                  order to offset additional administrative work involved in collecting late rent).
                    o Commercial Properties
                                 Greater of either:
                                            $500/month, or;
                                            6% of gross collected monthly rent

                 17.2 FOR LEASING
                           The Fee due from Owner to Agent for leasing of space within the Premises shall be
                 equivalent to the greater of 1 (one) month’s rent or 6% of the gross rent due over the initial term of
                 the lease. The fee is due and payable from the operating account (as an Owner expense) upon
                 execution of the lease and upon payment, by tenant, of its first rental payment. In the event that
                 Agent advertises a property in a newspaper, the advertising expense shall be an Owner expense
                 and shall also be paid from the operating account.

                 17.3 INTENTIONALLY DELETED

                 17.4 FOR RENOVATION, BUILD-OUT OR CONSTRUCTION
                          Any work within this description is outside the scope and compensation of this
                 agreement. Such work shall not be undertaken unless and until Owner and Agent agree (in
                 writing) on pricing, contractor selection, project details and timing.


    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 9 of 18


17-17361-aih             Doc 589               FILED 08/29/19     ENTERED 08/29/19 14:59:50                      Page 17 of 26
                 17.5 FOR FIRE RESTORATION
                          The parties agree that any repair or replacement work exceeding an estimated cost of
                 $1,000 is outside the scope of this agreement. Fire restoration and other work required due to the
                 types of property damage or casualty that is typically covered by insurance policies shall not be
                 undertaken unless and until Owner and Agent agree (in writing) on pricing, contractor selection,
                 project details and timing. Insurance claims adjustment is outside of the scope of this agreement.

                 17.6 FOR OTHER ITEMS OF MUTUAL AGREEMENT
                           The parties agree that any other work items, not covered by the scope of this agreement,
                 shall not be undertaken unless and until Owner and Agent agree (in writing) on pricing, contractor
                 selection, project details and timing.

                 17.7 INTEREST ON UNPAID SUMS
                          Any sums due Agent under any provision of this Agreement, and not paid within 10 (ten)
                 bank business days after such sums have become due, shall bear interest at the rate of 0.00% (Zero
                 percent) per annum.

    Section 18 REPRESENTATIONS

                           Owner represents and warrants, that to the best of Owner’s actual knowledge: there are
                 no written or oral agreements affecting the Premises other than tenant leases, copies of which shall
                 be furnished to Agent within 10 days following mutual execution of this agreement; that there are
                 no recorded easements, restrictions, reservations, or rights of way which adversely affect the use
                 of the Premises for the purposes intended under this Agreement; the property is zoned for the
                 intended use; that all leasing and other permits for the operation of the Premises have been secured
                 and are current; that the building and its construction and operation do not violate any applicable
                 statutes, laws, ordinances, rules, regulations, orders, or the like (including, but not limited to, those
                 pertaining to hazardous or toxic substances); that the building does not contain any asbestos, urea,
                 formaldehyde, radon, or other toxic or hazardous substance; and that no unsafe condition exists.


    Section 19 STRUCTURAL CHANGES

                          Owner expressly withholds from Agent any power or authority to make any structural
                 changes in any building, or to make any other major alterations or additions in or to any such
                 building or to any equipment in any such building, or to incur any expense chargeable to Owner
                 other than expenses related to exercising the express powers vested in Agent through this
                 Agreement, without the prior written consent of a duly authorized representative of Owner.

                          However, such emergency repairs as may be required because of danger to life or
                 property, or which are immediately necessary for the preservation and safety of the Premises or
                 the safety of the tenants and occupants thereof, or required to avoid the suspension of any
                 necessary service to the Premises, or to comply with any applicable federal, state, or local laws,
                 regulations, or ordinances, shall be authorized pursuant to paragraph 10.1 of this Agreement, and
                 Agent shall notify Owner appropriately.

    Section 20 BUILDING COMPLIANCE

                           Agent does not assume and is given no responsibility for compliance of the Premises or
                 any building thereon or any equipment therein with the requirements of any building codes or with
                 any statute, ordinance, law, or regulation of any governmental body or of any public authority or
                 official thereof having jurisdiction, except to notify Owner promptly or forward to Owner
                 promptly any complaints, warnings, notices, or summonses received by Agent relating to such
                 matters. Owner represents that to the best of Owner's knowledge the Premises and all such
                 equipment comply with all such requirements, and Owner authorizes Agent to disclose the
                 ownership of the Premises to any such officials and agrees to indemnify and hold Agent, its
                 representatives, servants, and employees, harmless of and from all loss, cost, expense, and liability
                 whatsoever which may be imposed by reason of any present or future violation, not caused by the
    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 10 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                   Page 18 of 26
                 Agents gross negligent or willful, wanton, and reckless manner or alleged violation of such laws,
                 ordinances, statutes, or regulations.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 11 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50             Page 19 of 26
    Section 21 TERMINATION

                 21.1 TERMINATION BY EITHER PARTY
                          This Agreement may be terminated by either Owner or Agent, with or without cause, at
                 any time by the giving of 45 days' (forty-five days) written notice prior to the proposed
                 termination date.

                 21.2 TERMINATION FOR CAUSE
                          Notwithstanding the foregoing, this Agreement shall terminate in any event, and all
                 obligations of the parties hereunder shall cease (except as to liabilities or obligations which have
                 accrued or arisen prior to such termination, or which accrue pursuant to paragraph 21.3 as a result
                 of such termination, and obligations to insure and indemnify), upon the occurrence of any of the
                 following events:

                           (a) BREACH OF AGREEMENT--Thirty (30) days after the receipt of notice by either
                 party to the other specifying in detail a material breach of this Agreement, if such breach has not
                 been cured within said thirty (30) day period; or if such breach is of a nature that it cannot be
                 cured within said thirty (30) day period but can be cured within a reasonable time thereafter, if
                 efforts to cure such breach have not commenced or/and such efforts are not proceeding and being
                 continued diligently both during and after such thirty (30) day period prior to the breach being
                 cured. HOWEVER, the breach of any obligation of either party hereunder to pay any monies to
                 the other party under the terms of this Agreement shall be deemed to be curable within thirty (30)
                 days.

                           (b) FAILURE TO ACT, ETC.--In the event that any insurance required of Owner is not
                 maintained without any lapse, or it is alleged or charged that the Premises, or any portion thereof,
                 or any act or failure to act by Owner, its agent and employees with respect to the Premises, fails to
                 comply with any law or regulation, or any order or ruling of any public authority, and Agent, in its
                 sole discretion, considers that the action or position of Owner or its representatives with respect
                 thereto may result in damage or liability to Agent, or disciplinary proceeding with respect to
                 Agent's license, Agent shall have the right to terminate this Agreement at any time by written
                 notice to Owner of its election to do so, which termination shall be effective upon the service of
                 such notice. Such termination shall not release the indemnities of Owner set forth herein.

                         (c) EXCESSIVE DAMAGE--Upon the destruction of or substantial damage to the
                 Premises by any cause, or the taking of all or a substantial portion of the Premises by eminent
                 domain, in either case making it impossible or impracticable to continue operation of the
                 Premises.

                          (d) INADEQUATE INSURANCE--If Agent deems that the liability insurance obtained
                 by Owner per section 14 is not reasonably satisfactory to protect its interest under this Agreement,
                 and if Owner and Agent cannot agree as to adequate insurance, Agent shall have the right to
                 cancel this Agreement upon the service of notice to Owner.

                          (e) INVALIDITY OF THE AGREEMENT – Either party may terminate the Agreement
                 if the Agreement is deemed to be invalid or unenforceable.

                 21.3 TERMINATION COMPENSATION
                        THIS SECTION INTENTIONALLY DELETED

                 21.4 OWNER RESPONSIBLE FOR PAYMENTS

                          Upon termination of or withdrawal from this Agreement, Owner shall assume the
                 obligations of any contract or outstanding bill executed by Agent under this Agreement for and on
                 behalf of Owner and responsibility for payment of all unpaid bills. In addition, Owner shall
                 furnish Agent security, in an amount satisfactory to Agent, against any obligations or liabilities
                 which Agent may have properly incurred on Owner's behalf under this Agreement.

    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 12 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                Page 20 of 26
                           Agent may withhold funds for ninety (90) days after the end of the month in which this
                 Agreement is terminated, in order to pay bills previously incurred but not yet invoiced and to close
                 accounts. Agent shall deliver to Owner, within ninety (90) days after the end of the month in
                 which this Agreement is terminated, any balance of monies due Owner or of tenant security
                 deposits, or both, which were held by Agent with respect to the Premises, as well as a final
                 accounting reflecting the balance of income and expenses with respect to the Premises as of the
                 date of termination or withdrawal, and all records, contracts, leases, receipts for deposits, and
                 other papers or documents which pertain to the Premises.

                 21.5 SALE OF PREMISES – subject to terms of a separate Listing Agreement

                        In the event that the Premises are to be marketed for sale during the period of this
                 Agreement, Agent shall have exclusive rights of brokerage representation of Owner. A detailed
                 and comprehensive Exclusive Representation Agreement shall be negotiated and executed by
                 Owner and Agent, including the following brokerage fee schedule:

                Brokerage fees, payable upon closing of any transaction:
                     o 10% fee on vacant parcels of land

                       o      Commercial Real Estate, improved:
                                  6% of the 1st $1,000,000 of gross sales price
                                  4% of the balance of the gross sales price exceeding $1,000,000

                       o      Residential Real Estate, improved:
                                   7% of the 1st $100,000 of gross sales price
                                   5% of the balance of the gross sales price exceeding $100,000

                       o      Reimbursement of up to $5,000 of actual, reasonable, 3rd party out of pocket marketing
                              expenses (i.e. signage, advertising, etc.)

    Section 22 INDEMNIFICATION SURVIVES TERMINATION

                           All representations and warranties of the parties contained herein shall survive the
                 termination of this Agreement. All provisions of this Agreement that require Owner to have
                 insured or to defend, reimburse, or indemnify Agent (including, but not limited to, paragraphs 2.1,
                 2.3, 5, 8.4, 9.2, 9.5, 13, 14, 15, 16, 17.7, 20, 21.3, and 21.4) shall survive any termination; and if
                 Agent is or becomes involved in any proceeding or litigation by reason of having been Owner's
                 Agent, such provisions shall apply as if this Agreement were still in effect.

    Section 23 HEADINGS

                          All headings and subheadings employed within this Agreement and in the accompanying
                 List of Provisions are inserted only for convenience and ease of reference and are not to be
                 considered in the construction or interpretation of any provision of this Agreement.

    Section 24 FORCE MAJEURE

                           Any delays in the performance of any obligation of Agent under this Agreement shall be
                 excused to the extent that such delays are caused by wars, national emergencies, natural disasters,
                 strikes, labor disputes, utility failures, governmental regulations, riots, adverse weather, and other
                 similar causes not within the control of Agent, and any time periods required for performance shall
                 be extended accordingly.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 13 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50                 Page 21 of 26
    Section 25 COMPLETE AGREEMENT

                          This Agreement, including any specified attachments, constitutes the entire agreement
                 between Owner and Agent with respect to the management and operation of the Premises and
                 supersedes and replaces any and all previous management agreements entered into or/and
                 negotiated between Owner and Agent relating to the Premises covered by this Agreement. No
                 change to this Agreement shall be valid unless made by supplemental written agreement executed
                 and approved by Owner and Agent. Except as otherwise provided herein, any and all amendments,
                 additions, or deletions to this Agreement shall be null and void unless approved by Owner and
                 Agent in writing. Each party to this Agreement hereby acknowledges and agrees that the other
                 party has made no warranties, representations, covenants, or agreements, express or implied, to
                 such party, other than those expressly set forth herein, and that each party, in entering into and
                 executing this Agreement, has relied upon no warranties, representations, covenants, or
                 agreements, express or implied, to such party, other than those expressly set forth herein.

    Section 26 RIGHTS CUMULATIVE; NO WAIVER

                          No right or remedy herein conferred upon or reserved to either of the parties to this
                 Agreement is intended to be exclusive of any other right or remedy, and each and every right and
                 remedy shall be cumulative and in addition to any other right or remedy given under this
                 Agreement or now or hereafter legally existing upon the occurrence of an event of default under
                 this Agreement. The failure of either party to this Agreement to insist at any time upon the strict
                 observance or performance of any of the provisions of this Agreement, or to exercise any right or
                 remedy as provided in this Agreement, shall not impair any such right or remedy or be construed
                 as a waiver or relinquishment of such right or remedy with respect to subsequent defaults. Every
                 right and remedy given by this Agreement to the parties to it may be exercised from time to time
                 and as often as may be deemed expedient by those parties.

    Section 27 APPLICABLE LAW AND PARTIAL INVALIDITY

                           The execution, interpretation, and performance of this Agreement shall in all respects be
                 controlled and governed by the laws of the State of Ohio. If any part of this Agreement shall be
                 declared invalid or unenforceable, Agent shall have the option to terminate this Agreement by
                 notice to Owner.

    Section 28 NOTICES

                        Any notices, demands, consents, and reports necessary or provided for under this
                 Agreement shall be in writing and shall be addressed as follows, or at such other address as Owner
                 and Agent individually may specify hereafter in writing:

                              Agent: Ag Real Estate Group, Inc.
                                     Attn: Eric M. Silver, President and Broker
                                     3659 South Green Road
                                     Suite 100
                                     Beachwood, OH 44122
                                     Phone - 216-504-5000 x 122
                                     Fax - 216-504-5001
                                     Email - info@agrealestategroup.com

                              Owner: Kari B. Coniglio, Chapter 7 Trustee
                                     200 Public Square, Suite 1400
                                     Cleveland, OH 44114




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 14 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50               Page 22 of 26
                           Such notice or other communication may be mailed by United States registered or
                 certified mail, return receipt requested, postage prepaid, and may be deposited in a United States
                 Post Office or a depository for the receipt of mail regularly maintained by the post office. Such
                 notices, demands, consents, and reports may also be delivered by hand or by any other receipted
                 method or means permitted by law. For purposes of this Agreement, notices shall be deemed to
                 have been "given" or "delivered" upon personal delivery thereof.

    Section 29 AGREEMENT BINDING UPON SUCCESSORS AND ASSIGNS

                          This agreement shall be binding upon the parties hereto and their respective personal
                 representatives, heirs, administrators, executors, successors and assigns.

    Section 30 ALARM AND MONITORING AT VACANT SPACES

                          Agent hereby recommends that Owner authorize Agent to install temporary alarm
                 systems with monitoring capacity in all vacant spaces in an attempt to minimize vandalism and
                 property damage.




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 15 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50               Page 23 of 26
    SIGNATURES

                          IN WITNESS WHEREOF, the parties hereto have affixed or caused to be affixed their
                 respective signatures this _______________ day of _____________, 2019.

                 OWNER:
                 Kari B. Coniglio, Chapter 7 Trustee



                 By: ________________________________, ITS ____________________________



                 AGENT:
                 Ag Real Estate Group, Inc. By




                 ____________________________________________
                 By: Eric M. Silver, President and Broker




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 16 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50        Page 24 of 26
                                                   SCHEDULE “A”

                                                  PROPERTY LIST




    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 17 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50   Page 25 of 26
    Osborne in Ch 7 Bankruptcy Mgt Agreement           Page 18 of 18


17-17361-aih             Doc 589               FILED 08/29/19    ENTERED 08/29/19 14:59:50   Page 26 of 26
